Citation Nr: 0943378	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to November 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision in which the RO, inter 
alia, denied the Veteran's claim for a higher rating for his 
service-connected residuals of a right knee injury.  In March 
2004, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2004.  The RO 
continued the denial of the claim for an increase in an April 
2005 supplemental SOC (SSOC).

In August 2007, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include arranging for the Veteran to 
undergo VA orthopedic examination.  After accomplishing the 
requested action, the AMC continued the denial of the claim 
on appeal (as reflected in a January 2008 SSOC) and returned 
this matter to the Board for further appellate consideration.

In a May 2008 decision, the Board denied a rating in excess 
of 10 percent for residuals of a right knee injury.  The 
Veteran appealed the Board's May 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2009, the Court granted a joint motion for remand 
filed by representatives for both parties, vacating the 
Board's decision, and remanding the matter on appeal to the 
Board for further proceedings consistent with the joint 
motion.  

As indicated below, the Board has addressed the primary point 
raised in the joint motion in its decision.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the November 2003 claim for increase, the 
residuals of the Veteran's right knee injury have consisted 
of arthritis with pain and noncompensable limitation of 
flexion; however, there is no medical finding or other 
persuasive evidence of right knee ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, or impairment of tibia and fibula, and there is no 
other evidence of significant functional loss associated with 
the knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for service-connected residuals of a right 
knee injury, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2004 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the November 2003 letter.  

Post-rating, the June 2004 SOC set forth the criteria for 
higher ratings for knee disability.  Thereafter, an August 
2007 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the above-described notice, and opportunity for 
the Veteran to respond, the January 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and Social Security records, and the reports of December 
2003 and January 2008 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, by rating action of April 1973, the RO granted 
service connection for residuals of a right knee injury, and 
assigned an initial 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, DC 5257 (for rating subluxation or 
instability of the knee), effective November 15, 1972.  In 
November 2003, the Veteran filed his current claim for an 
increased rating.

The service-connected right knee disability is currently 
evaluated under 38 C.F.R. § 4.71a, DC 5299-5010.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating.  38 C.F.R. § 4.27 (2009).  The 
Veteran's disability is rated, by analogy, to traumatic 
arthritis.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved-here, DC 5260 (for limitation of flexion) and 5261 
(for limitation of extension); ankylosis of the knee is 
evaluated under DC 5256.  If the limitation of motion of the 
specific joint or joints involved is not compensable under 
the appropriate diagnostic codes, then a 10 percent rating is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under DC 5260, a rating of 10 percent requires limitation of 
flexion of the leg to 45 degrees.  A rating of 20 percent 
requires limitation of flexion to 30 degrees, and a rating of 
30 percent requires limitation of flexion to 15 degrees.

Under DC 5261, a rating of 10 percent requires limitation of 
extension of the leg to 10 degrees.  A rating of 20 percent 
requires limitation of extension to 15 degrees.  A rating of 
30 percent requires limitation of extension to 20 degrees.  A 
rating of 40 percent requires limitation of extension to 30 
degrees, and a rating of 50 percent requires limitation of 
extension to 45 degrees.

Standard range of right knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that a rating greater 
than 10 percent for the Veteran's residuals of a right knee 
injury is not warranted.

August 2002 VA x-rays of the right knee were interpreted as 
revealing suspicion of small knee joint effusion and 
prominent anterior superior patellar degenerative spur of the 
quadriceps tendon insertion.

An October 2002 VA orthopedic treatment record reflects that, 
on range of motion testing of the right knee, flexion was to 
110 degrees and extension was to 0 degrees.  No instability 
in the knee was noted.  A suggestion of slight swelling was 
noted and some crepitant swelling.  Pain was noted with 
patellar movement.  Recent treatment consisted of 
conservative care, acetaminophen, and knee brace.  It was 
noted that the Veteran continued to have rather significant 
right knee pain which was worse when he stood or walked for a 
long period of time.  The examiner's assessment was minimal 
degenerative changes of the right knee and low grade 
synovitis.  A Synvisc injection was administered into the 
right knee.

A December 2002 VA medical record indicates that the Veteran 
complained of pain, swelling and locking of his right knee.  
It was noted that the Veteran was obese and ambulated with a 
slight limp.  A probable torn meniscus in the right knee was 
assessed.  He took Ibuprofen whenever necessary for pain.

A February 2003 VA medical record notes that the Veteran's 
pain in his right knee was 5 out of 10 and worse with 
weightbearing.  The knee did not lock or give out completely, 
but the Veteran had a sensation that the knee wanted to give 
out.  He had difficulty descending stairs.  He related that 
his knee pain was anterior, diffusely, and sometimes more 
focal, medially.  His gait was slightly antalgic and favored 
the left and right lower extremity at times.  Examination of 
the right knee revealed no erythema, no edema, and it was not 
warm to touch.  Range of motion was 0 to 125 degrees with 
pain with extreme flexion anteriorly and medially.  
Impression was chondromalacia of the patella and probable 
osteoarthritis.  There was no evidence of a meniscal tear.

May 2003 VA x-rays of both knees revealed significant 
narrowing of the left knee lateral joint space with 
associated osteophytic spurring and subchondral sclerosis.  
No other abnormality was identified.

September 2003 VA medical records reflect the Veteran's 
continued complaints of right knee pain despite a cortisone 
injection.  The Veteran complained of increased pain with 
ambulation.  Range of motion of the right knee was recorded 
as extension to 0 degrees and flexion to 110 degrees.  The 
examiner assessed right knee pain and degenerative changes.  
A knee brace was reinstituted.

A December 2003 VA orthopedic clinic medical record notes the 
Veteran's third Synvisc injection and that he continued to 
have rather significant right knee pain.  There was no 
significant abnormality of color or deformity of the knee.  
Palpation of the right knee elicited no abnormality of 
temperature.  Some crepitance, tenderness and swelling were 
noted.  The examiner assessed osteoarthritis of the right 
knee.

On December 2003 VA examination, the Veteran complained of 
daily pain, weakness, stiffness, and lack of endurance, but 
that the knee had not given way or locked.  He denied any 
surgeries and dislocations or use of a cane or brace.  He 
took Tylenol whenever necessary for his pain and had two 
cortisone shots in the past without any improvement.  On 
physical examination, flexion of the right knee was to 90 
degrees and extension was full, to 0 degrees.  The right knee 
fatigued after repetitive movements after about one and one-
half minutes.  The Veteran could extend the knee against 
resistance, but that created discomfort over the medial 
aspect.  Moderate effusion in the right knee was noted and 
the patella was tender on palpation with some pain with 
movement.  There was medial joint line tenderness and 
tenderness over the medial collateral ligament.  The joints 
were intact when stressed with pain over the medial aspect.  
The VA examiner diagnosed a right knee disability with the 
Veteran in obvious discomfort; the knee was fatigued after 
repetitive motions with increased pain and the Veteran had an 
antalgic gait with walking.

A March 2004 VA orthopedic clinic medical record indicates 
that the Veteran decided against further Synvisc injections 
after he experienced a flushed feeling after his third 
injection the previous December.  He reported a slight 
improvement in extending his knee, but said that he still 
awoke at night with pain.  On passive range of motion, 
extension was to 0 degrees and flexion was 110 degrees.  On 
active range of motion, extension was to minus 20 degrees and 
flexion to 90 degrees.  Pain was noted to medial tibial 
plateau on palpation and no crepitus was appreciated.

An April 2004 VA physical therapy note reflects that the 
Veteran was referred to physical therapy for right knee pain.  
Range of motion of the right knee was recorded as to 0 
degrees on extension and to 100 degrees on active flexion; 
and to 0 degrees on extension and to 110 degrees on passive 
flexion.  The Veteran reported moderate difficulty with 
ascending and descending stairs and severe difficulty with 
walking more than 100 feet before feeling discomfort and 
needing to sit down.  He had moderate difficulty with sitting 
more than 30 minutes.  He reported pain with extension of the 
right knee along the medial joint line.  X-rays of the right 
knee showed chondromalacia and some spurring.  It was noted 
that the Veteran had severe difficulty ambulating because of 
knee and back pain.  The physical therapist assessed 
decreased functional activity secondary to possible meniscus 
involvement on the right and arthritis to the joint line and 
on the back of the patella.  Lateral translation of the right 
patella caused some clicking.  Ambulation with a straight 
cane decreased the amount of weight through the right lower 
extremity, though the Veteran still displayed gait deviation.  
The therapist also had the Veteran ambulate with a Rollator 
and the Veteran was able to support more of his body weight 
through his upper extremity and decrease weightbearing 
through the lower extremity.  This provided a more normal 
gait pattern.  The Veteran was issued a straight cane as a 
Rollator was not available.

May 2004 VA physical therapy records indicate that the 
Veteran undertook some physical therapy classes for his right 
knee.  Though his strength had not changed, the Veteran was 
able to tolerate 10 pounds for knee flexion and extension 
without discomfort.  Swelling was still noted in the right 
knee.

The report of a May 2004 medical examination for SSA purposes 
notes a history of bilateral knee pain; knee extension to 0 
degrees bilaterally, knee flexion to 110 degrees bilaterally 
as well as bilateral patella grind and medial and lateral 
joint line tenderness of both knees; and a diagnosis of 
probable underlying significant bilateral knee 
osteoarthritis.

On January 2008 VA examination, the Veteran complained of 
constant right knee pain, weakness, stiffness, swelling, 
heat, instability or giving way, and fatigability or lack of 
endurance.  He said that his knee was drained once a year.  
He reported buckling in his knee five times within the past 
year.  Flare ups of joint disease appeared to be precipitated 
by walking and he could not climb stairs during a flare-up.  
He was not taking any medications at this time.  The Veteran 
reported pressure and pain in his right knee when going down 
stairs.  There were no episodes of dislocation or recurrent 
subluxation and no constitutional symptoms of inflammatory 
arthritis.  He told the examiner that before he retired, it 
was hard to work when he lifted things and because he was on 
his feet for long periods of time.  It was noted that the 
Veteran needed to lose weight before knee replacement 
surgery.

On physical examination, there was no swelling or erythema to 
the right knee and no effusion was noted.  Range of motion 
was recorded as flexion to 110 degrees (out of 140 degrees), 
with pain throughout the entire range of motion, and 
extension to 0 degrees.  The examiner noted that pain began 
at minus 20 degrees to 0 degrees.  On repetition, the Veteran 
maintained the above range of motion with some fatigue and 
increased pain.  He appeared to have good strength in the leg 
and could push against resistance, but had increased pain and 
felt pressure sensation over the anterior aspect of the knee.  
The Veteran did not use a cane for ambulation, had a slow 
gait, and appeared to favor the right leg somewhat with 
slowed movement.  X-rays of right knee showed osteoarthritic 
changes most prominent in the medial joint space compartment 
with no evidence of fracture or dislocation.

The examiner diagnosed osteoarthritis of the right knee.  He 
also noted that the Veteran did not have excessive 
fatigability but did show increased fatigue with repetitive 
use.  There was no incoordination.  The Veteran had a 
considerable amount of pain throughout the range of motion at 
minus 20 degrees to 0 degrees on leg extension.  The examiner 
noted that there was no additional loss of motion, weakened 
movement, excessive fatigability or incoordination during 
repetitive range of motion (although the Veteran had 
increased pain), and there was no recurrent subluxation or 
lateral instability present.

Collectively, the aforementioned medical evidence reflects 
that the Veteran's right knee flexion has been limited, at 
most, to 90 degrees.  While, on a single occasion in March 
2004, the Veteran's passive range of motion was record as to 
minus 20, all other range of motion testing has revealed 
extension to 0 degrees, which is considered standard, or 
normal.  Clearly, these findings do not meet the criteria for 
even a minimum, compensable, 10 percent rating for limited 
flexion or limited extension under Diagnostic Codes 5260 and 
5261 (which require flexion limited to 45 degrees and 
extension limited to 10 degrees, respectively).

Given the objective findings of slightly (albeit, 
noncompensable) right knee flexion, decreased strength, and 
tenderness, and the Veteran's complaints of pain and 
stiffness, the RO appropriately assigned a 10 percent rating 
for residuals of a right knee injury, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 and 5010 (for rating arthritis).  
However, no more than a 10 percent rating is assignable under 
Diagnostic Code 5003 for arthritis affecting a major joint.  
Id.

The Board points out that the record provides no basis for 
assignment of a higher rating under any diagnostic code based 
on limitation of motion, even when functional loss due to 
pain is considered.  For example, as indicated above, on 
January 2008 VA examination, right knee flexion was to 110 
degrees and extension was to 0 degrees. the examiner also 
noted that the Veteran could perform full right knee 
extension, but from minus 20 degrees to 0 degrees with 
significant pain, and noted that the Veteran's right knee 
range of motion test results showed some change after 
repetitive motion testing for pain, weakness, and 
fatigability.  Even considering these findings, there simply 
is no medical evidence that the Veteran's pain, weakness, or 
fatigability is so disabling as to actually or effectively 
limit knee motion to such an extent as to warrant assignment 
of a higher rating under either Diagnostic Code 5260 or 5261.

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for the right 
knee.  Disabilities of the knee and leg are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; however, the 
majority of these diagnostic codes simply do not apply to the 
Veteran's service-connected knee disability.  As it is 
neither contended nor shown that the Veteran's service-
connected residuals of a right knee injury involves 
ankylosis, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, there is no basis for assignment 
of any higher rating under Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263.  See 38 C.F.R. § 4.71a.  

The Board also finds that an additional rating for recurrent 
subluxation or lateral instability of the right knee under DC 
5257 is not warranted.  As noted in the joint motion, there 
is some evidence that the Veteran has used various assistive 
devices at various times pertinent to the claim for increase; 
indeed, the report of the most recent June 2008 examination 
includes references to both the use of a cane for ambulation 
and a hinged neoprene brace.  See Joint Motion, pp. 3-4.  
Moreover, the report of the January 2008 VA examination 
reflects the Veteran's complaint that his knee buckles.  
However, when considered in light of the remaining record, 
this evidence, without more, does not persuasively establish 
that the Veteran is entitled to a separate, compensable 
rating for instability.

In fact, the more probative evidence of record shows there 
has been no recurrent subluxation or lateral instability.   
The cane was prescribed in 2004 for gait problems.  Moreover, 
while the Veteran has also used a knee brace, none of the 
objective evidence references giving way of the knee, and no 
instability has been found on examination.  Indeed, on 
January 2008 VA examination,  anterior and posterior drawer 
sign tests were negative, and Lachman's test was negative, 
all of which support the examiner's explicit finding of no 
recurrent subluxation or lateral instability.  

Therefore, while the Board has considered the Veteran's 
assertions as to his knee symptoms-which he is certainly 
competent to provide (see, e.g., Layno v. Brown, 6 Vet. App. 
465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993))-such are not considered more probative than the 
objective medical evidence, to particularly include the 
finding of the January 2008 VA examiner, which addresses the 
question of whether the Veteran  actually experiences 
recurrent subluxation or lateral instability-a distinct 
medical condition that may warrant a separate rating.  In 
this regard, the Board emphasis that diagnosis of a 
particular condition is a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  The Veteran is not shown to have 
the appropriate medical training and expertise to render a 
persuasive opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Here, the January 2008 VA examiner 
considered the Veteran's complaints but, after conducting an 
examination with relevant testing, determined there was no 
lateral instability or recurrent subluxation.  This is the 
more probative evidence with regard to whether the Veteran's 
right knee disability manifests such a characteristic.  Thus, 
the Board finds that a separate rating is not warranted under 
DC 5257.

The Veteran's right knee disability also is not shown to 
involve symptoms that would warrant evaluating the disability 
under any other provision of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's residuals of a 
right knee injury, pursuant to Hart, and that the claim for a 
higher rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

A rating in excess of 10 percent for residuals of a right 
knee injury is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


